El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
En Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972), dimos plena virtualidad a la garantía constitucional contra el discrimen por motivos de ideas políticas, Art. II, Sec. 1, de la Constitución de Puerto Rico. Nos pronunciamos vigorosamente contra esa larga y lamentable tradición a nivel municipal. Expusimos la presunción de discrimen que surge cuando, ausente un motivo racional justificativo, el-empleado despedido es sustituido por otro de diferente afiliación política, afín a la autoridad nominadora incumbente.
Hoy en día subsiste en el panorama del país la cruda práctica rechazada en Báez Cancel, supra, pág. 982. Sin embargo, al cabo de una década es sustituida por una rutina más sofisticada, en que se invocan razones legítimas de economía para encubrir violaciones a la Ley Núm. 5 de 14 de octubre de 1975 sobre el Personal del Servicio Público. 8 L.P.R.A. sec. 1301 et seq. De ese modo se propicia el patronazgo, despojo y desquite partidista (spoil system). Esa dinámica negativa, característica más bien del revanchismo político de nuestros tiempos, “requiere que los tribunales escudriñen la prueba para asegurarse [de] que verdaderamente no hay discrimen”. Báez Cancel, supra, pág. 990. El fenómeno no es exclusivo de ningún partido político en particular. Tomamos conocimiento judicial de las distintas causas y recursos presentados ante este foro apelativo, en que el discrimen y despido se pratican en miembros de todas las *792ideologías. (1) En última instancia, el verdadero perjudicado por actuaciones ilegales de esta índole es la ciudadanía en general, independientemente de su credo político, pues el cumplimiento de esas sentencias produce erosión y desvío sustancial de fondos públicos en detrimento de los servicios esenciales.
Con esta perspectiva, examinamos los méritos del recur-so. Se origina el 3 de mayo de 1978, fecha en que el Secreta-rio del Departamento de la Vivienda, Sr. Jorge A. Pierluisi, notificó a los recurrentes —todos empleados de carrera— que a partir del 3 de junio quedarían cesantes en sus respectivas posiciones, debido a que la precaria situación económica de la Corporación de Renovación Urbana y Vi-vienda (CRUV) exigía implantar un plan de reducción de personal.
No conformes, formularon injunction y solicitaron repo-sición en sus respectivos puestos con paga y beneficios atra-sados y compensación por daños. Específicamente alegaron que los demandados recurridos utilizaron el procedimiento de cesantías con el fin de discriminar, perseguir y atrope-llarlos por razón de sus ideas político-partidistas; que la autoridad nominadora no agotó todos los remedios disponi-bles antes de cesantearlos, tales como el ofrecimiento de descensos o traslados interagenciales; y que no les fue noti-ficado el plan de cesantías adoptado, según lo exige la *793reglamentación pertinente. Algunos adujeron que fueron trasladados a programas en1 que luego fueron dejados cesantes por eliminación de puestos y que fueron colocados en desventaja al ocupar posiciones donde tenían menos años acumulados en el servicio.
Oportunamente el tribunal dictó sentencia. En cuanto a los aquí recurrentes declaró sin lugar la demanda. (2) Revi-samos. Los señalamientos son susceptibles de agruparse en dos tópicos: incumplimiento de la Ley de Personal y exis-tencia de discrimen político. (3)
*794I

Trámites bajo la Ley de Personal

Los recurrentes aducen que el Departamento de la Vivienda, como autoridad nominadora sujeta a la jurisdic-ción de la Ley de Personal, no sometió el plan de cesantías a la Oficina Central de Administración de Personal (OCAP) y cuestionan su aprobación por parte del director de ese organismo rector. Ambos requisitos son exigidos por el estatuto de personal. El juzgador de los hechos, al apreciar la prueba, concluyó que se observaron estas exigencias. En su comparecencia ante nos nada nuevo aportan, ni discuten los méritos del alegado error. El esfuerzo de los deman-dantes tendente a que variemos esa conclusión resulta infructuoso.
Señalan, además, que la reorganización efectuada debió necesariamente tener carácter prospectivo porque el presu-puesto vigente —año fiscal 1977-78— se había aprobado de conformidad con lo que había sometido la pasada adminis-tración de ese Departamento y éstos habían provisto los fondos para pagar los servicios de los empleados cesantea-dos. Concluyen que siempre que ocurre un cambio de admi-nistración gubernamental la administración entrante tiene que funcionar durante los primeros meses de su gestión con el presupuesto que fue sometido para ese cuatrienio por la administración saliente.
Si bien es cierto que la vigencia de un presupuesto co-rrespondiente al último año de un cuatrienio se extiende hasta el 30 de junio del año en cuestión, no existe precepto estatutario alguno que impida a una agencia hacer los ajustes y cambios necesarios en su presupuesto vigente. Ello se puede deber a múltiples circunstancias, tales como incurrimiento de gastos imprevistos, mala planificación o administración, insuficiencia de fondos y otros. Los recu-rrentes no nos ilustran persuasivamente al respecto.
*795HH HH
Aclarados estos extremos, notamos que se impone la revocación de la sentencia por varios fundamentos. Analicé-moslos.
A— Nulidad en el método seguido para proceder a decre-tar las cesantías
La See. 4.6 de la Ley de Personal, 3 L.P.R.A. see. 1336, y su Reglamento, Áreas Esenciales al Principio de Mérito, See. 9.3(1), sobre cesantías debidas a falta de trabajo o fondos, prescribe un método a base de prelación. El método que se adopte “se pondrá en conocimiento de los empleados”. Establece que serán separados primeramente los empleados transitorios, luego los probatorios y, por último, los regulares. Además preceptúa que para decretar el orden dentro de cada uno de los grupos de empleados se considerará el desempeño de sus funciones —Sec. 9.3(l)(c)(l)— y que, a falta de información válida para precisar este elemento, el factor determinante será el tiempo en el servicio —Sec. 9.3(l)(c)(2)— de manera que la persona de más reciente nombramiento cesará primero.
En el caso de autos la autoridad nominadora se vio en la obligación de utilizar el factor de antigüedad en el trabajo por carecer del elemento de eficiencia, debido a que en la agencia no existía método de evaluación de empleados.
Ahora bien, notamos que es meritoria la contención de los recurrentes de que se violó el debido proceso al no darse cumplimiento estricto a la notificación que exige la Sec. 9.3(l)(a) del Reglamento de Personal, la cual establece que el método que se adopte .para decretar las cesantías se pondrá en conocimiento de los empleados. Adviértase que la Sec. 9.3(l)(f) dispone expresamente que ninguna cesantía “será efectiva a menos que se cumpla con el requisito de notificación en la forma aquí establecida”. De una lectura integral de las citadas secciones surge claramente que esta *796sanción contra la actuación desautorizada por parte de la autoridad nominadora comprende la notificación del plan de cesantías y del derecho de apelación, y el apercibimiento por escrito con 30 días de antelación a la fecha en que habrán de quedar cesantes. La agencia venía obligada a observar rigurosamente ese trámite. García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978).
A igual solución arribamos en Pizarro v. Municipio de Carolina, 112 D.P.R. 822 (1982). Allí expusimos los funda-mentos para que se adopte y se divulgue el plan de cesan-tías. “El presente caso dramatiza el propósito y la impor-tancia de este requisito. Independientemente de cuán jus-tificadas pudieran haber estado unas cesantías desde el punto de vista económico, la política pública a favor de la implementación del sistema de mérito exige que haya cons-tancia de que al eliminarse uno o más puestos en una clase se dejarán cesantes y serán retenidas las personas indicadas de acuerdo con los criterios objetivos que el sistema de mérito encarna. Es igualmente vital que todos los emplea-dos públicos posean conocimiento previo del método a se-guirse para que puedan defender adecuadamente sus dere-chos, los cuales son relativos a los derechos de los demás. La ausencia de constancia clara, objetiva y difundida de los criterios para determinar quiénes habrán de quedar cesantes crea inseguridades y siembra dudas no sólo sobre la legiti-midad de cada cesantía particular, sino sobre la validez y necesidad de la decisión de decretar cesantías en general. Ello, a su vez, fomenta la profusión de pleitos y causa erosión y disgusto entre los empleados y es contrario a los objetivos de la Asamblea Legislativa en lograr la mayor uniformidad, justicia, equidad, armonía, satisfacción y con-tinuidad, y regularidad de los servicios públicos posibles. See. 2.2 (3 L.P.R.A. sec. 1312)”. Págs. 829-830.
*797B— No incluir a los empleados cesanteados en el registro de elegibles
Sobre este extremo el tribunal a quo determinó que “[l]a no inclusión en el registro de elegibles de los empleados cesanteados requiere acción por parte de éstos solicitando que se les incluya en el registro correspondiente a la clase de puestos que ocupaban con carácter regular u otros si-milares”.
La contención de la parte recurrida es a los efectos de que carece de méritos la alegación de los demandantes, pues la Sec. 15.4 del Reglamento de Personal: Administración Central no es de aplicación a los Administradores Indivi-duales debido a que ellos llevan a cabo su propio recluta-miento, convocatorias, registros de elegibles y de reingreso con absoluta independencia de la Oficina Central de Admi-nistración de Personal (OCAP). Exponen que “[e]l solo hecho de que los recurrentes consideren que la autoridad nominadora venía obligada motu prop[r]io a incluir los nombres de los empleados cesanteados en los registros de reingreso correspondientes sin que tuviera que haber acción afirmativa por parte de los empleados no vicia de ninguna manera, a nuestro juicio, el procedimiento de cesantías seguido por la Autoridad Nominadora. Nótese que la acción de personal sobre inclusión de nombres en registros es una posterior al procedimiento de cesantía como tal el punto clave que se ha estado dilucidando es si las cesantías decretadas estuvieron justificadas”.
De otro lado, los recurrentes sostienen que dicha omisión les negó la oportunidad de ser seleccionados en lugar de los que antes trabajaban para el Plan CETA, entre otros, y que luego fueron nombrados regulares.
Es política pública del Estado Libre Asociado de Puerto Rico establecer el mérito como el principio que regirá todo el servicio público. 3 L.P.R.A. see. 1311. La retención de empleados de carrera es parte indispensable de este principio, al igual que la clasificación de puestos, reclu-*798tamiento, selección, ascensos, traslados, descensos y adies-tramiento. 3 L.P.R.A. see. 1331. Véase Díaz de Llovet v. Gobernador, 112 D.P.R. 747 (1982). La Ley de Personal en su Sec. 5.18 (4) establece que:
(1) Los empleados regulares . . . que sean cesanteados por eliminación de puestos, tendrán derecho a que sus nombres se incluyan en el registro de elegibles correspondientes a la clase de puesto que ocupaban.
(4) Las condiciones, el orden y la forma en que los nombres han de colocarse en el registro será establecida por normas que se promulguen al efecto. 3 L.P.R.A. see. 1358.
Bajo las disposiciones del anterior Reglamento de Personal Regular de la CRUV (5) no existía norma alguna que pautara lo antes transcrito. Sin embargo, un Reglamento de Personal de la Agencia —promulgado el 12 de noviembre de 1976 y declarado nulo el 18 de febrero de 1977— contemplaba en su Art. XIV B(3) la inclusión mandatoria en un registro de elegibles, de los empleados cesanteados por eliminación de puestos. El reglamento actualmente vigente, en su Sec. 14B visualiza un procedimiento idéntico al mencionado. (6)
De lo antes expuesto es imperativo concluir que el man-dato legislativo de adoptar, por parte de los administra-dores individuales, un reglamento en protección de las Áreas Esenciales al Principio de Mérito, no fue obser-vado. (7)
*799El perjuicio es evidente. Obsérvese que las posibilidades de haber sido seleccionados los recurrentes hubiesen sido mayores si tomamos en consideración las opciones contem-pladas en la propia Ley de Personal: a- que una persona se acoja voluntariamente a un descenso según la See. 4.4(6), 3 L.P.R.A. see. 1334(6), o b- viabilizar un traslado a otra agencia dentro del servicio público según la See. 4.4(4), 3 L.P.R.A. see. 1334(4). El incumplimiento de la norma redujo a cero las oportunidades de los recurrentes. La expe-riencia que habían obtenido a través de sus largos años de servicio resultó inoperante. El caso del recurrente Olivieri es ilustrativo. Razonablemente hubiese sido seleccionado para la posición de Oficinista IV en la cual se nombró a la Sra. Delia Sánchez Resto el día 2 de octubre de 1978, o mediante descenso pudo haber sido designado en la posición de Oficinista III en la cual se nombró a la Sra. Myrna López Toledo el día 1ro de septiembre del mismo año, o en una idéntica posición a la anterior en donde se nombró a la Sra. Sonia Rivera Jiménez el día 1ro de febrero de 1980. De igual manera los restantes recurrentes pudieron haber sido considerados y hasta seleccionados.
C— Discrimen político
Al igual que en Pizarro, supra, pág. 830, “[e]sta decisión que resuelve que las cesantías fueron decretadas sin observarse la Ley de Personal y su reglamento guarda íntima relación con la tesis de que las mismas obedecieron a motivos discriminatorios. Todos [los cesanteados] eran afiliados al P.P.D. [o independentistas]. [(8)] Precisamente el *800incumplimiento de los criterios objetivos exigidos por la Ley y su reglamento para implementar válidamente cesantías por razones económicas tiende a sostener su carácter dis-criminatorio”.
Distinto al ilustrado foro de instancia —que no pudo determinar que las cesantías fueron motivadas políticamente— en las circunstancias apuntadas, la pauta tiende a sostener la existencia de tal discrimen sofisticadamente encubierto. La existencia de una crisis financiera no puede servir de puente para amparar y justificar discrímenes políticos. El análisis integral satisface a plenitud la conciencia imparcial judicial sobre el quantum de la prueba requerido, sin que sea menester ulteriores lucubraciones. Véase Navedo v. Municipio de Barceloneta, 113 D.P.R. 421 (1982).
Se dictará sentencia que modifique la del Tribunal Superior, Sala de San Juan, a los fines de declarar con lugar la demanda en cuanto a los recurrentes y ordenar a los demandados reponerlos como empleados de carrera en el Departamento de la Vivienda y en la Corporación de Reno-vación Urbana y Vivienda con los sueldos correspondientes. Se les ordena, además, el pago de los haberes que hubiesen *801dejado de percibir durante dicha cesantía, debiendo descon-tarse cualquier compensación recibida de agencias, instru-mentalidades o dependencias gubernamentales durante ese período. Estrella v. Municipio de Luquillo, 113 D.P.R. 617 (1982).
El Juez Asociado Señor Rebollo López emitió opinión disidente, a la cual se unen los Jueces Asociados Señores Dávila e Irizarry Yunqué.
-0-

 R-73-188, H. Pintado v. Aponte Borrero, Alcalde de Bayamón; R-75-74, De Jesús v. Fernández Corujo, Alcalde de Carolina; Plaza v. Municipio de Adjuntas, 104 D.P.R. 905 (1976); Delbrey v. Municipio de Carolina, 111 D.P.R. 492 (1981); Pizarro v. Municipio de Carolina, 112 D.P.R. 822 (1982); R-80-46, Estrada de Irizarry y Pérez Varela v. Depto. de Servicios Sociales; R-80-104, Nieves Román v. Acevedo Moreno et al.; R-80-178, Méndez Pérez et al. v. Municipio de Moca; O-80-255, Marrero v. Municipio de Toa Baja; R-80-439, Muñoz Santori v. Depto. de Servicios Sociales; R-80-560, Muñoz Méndez et al. v. Depto. de Servicios Sociales; Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982); Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982); R-82-47, Cortés y otros v. A. González Pérez, Alcalde de Aguadilla; R-82-268, Romero Pérez v. A. González Pérez, Alcalde de Aguadilla; O-82-458, Cortés Rodríguez v. Municipio de dales; O-82-460, Barletta Blasini v. A. González Pérez, Alcalde de Aguadilla; R-82-267, Juan Sosa Nieves v. Alcalde de Aguadilla.


 El codemandante Efrén Ortiz Sierra prevaleció en instancia.


 Señalan los siguientes errores:
“1. Erró el Tribunal Sentenciador al determinar como Cuestión de Hecho que el Plan de Cesantías del Departamento de la Vivienda en este caso fue sometido a la Oficina Central de Administración de Personal (OCAP); aprobado por su director y coincidiendo el mismo con la nueva estructura aprobada por el Negociado de Presupuesto. (Véase Determinación de Hechos Número 5 de la Sentencia en el caso objeto de esta Petición.)
“2. Erró el Tribunal Sentenciador al concluir que las cesantías decretadas contra los aquí Recurrentes, se efectuaron conforme a derecho.
“3. Erró el Tribunal Sentenciador al concluir que en el presente caso se siguió el procedimiento estatutario para el despido, en su aspecto ‘fundamental’ [síc].
“4. Erró el Tribunal Sentenciador al concluir que el despido no obedeció a razones político partidista y sí a razones económicas.
“5. Erró el Tribunal Sentenciador al concluir que los demandados no susti-tuyeron a los demandantes con personas bajo el Plan CETA.
“6. Erró el Tribunal Sentenciador al concluir que el demandante Recurrente, Oscar Olivieri Morales, no fue sustituido o reemplazado por otras personas empleadas bajo el Plan CETA.
“7. Erró el Tribunal Sentenciador al aplicar estrictamente el criterio de ‘sus-titución’ en Báez Cancel v. Rivera Pérez, 100 D.P.R. 982, a los Recurrentes Olivieri Morales, Díaz Monge, Torres Cintrón, Rodríguez Guzmán y Ramos Rodríguez.
“8. Erró el Tribunal Sentenciador al no concluir que correspondía en el caso de José Torres Cintrón, su reposición al igual que la ordenó en el caso de Efrén Ortiz Sierra.
“9. Erró el Tribunal Sentenciador al concluir que la inclusión en el Registro de Elegibles de los empleados cesanteados [sic] requiere acción por parte de éstos, solicitando [sic] se les incluya en los registros correspondientes a la clase de pues-tos que ocupaban.”


 Enmendada el 17 de julio de 1979 mediante la Ley Núm. 114.


 Promulgado el 16 de octubre de 1968 al amparo de las Leyes Núms. 126 del 6 de mayo de 1938 y 88 del 22 de junio de 1957, según enmendadas.


 Promulgado el 13 de junio de 1978 bajo las disposiciones de las Sees. 5.7 y 5.13 de la Ley Núm. 5 del 14 de octubre de 1975.


En ausencia de norma aplicable a los hechos hoy en controversia, nos gobernamos por el Reglamento de Personal: Áreas Esenciales al Principio de *799Mérito, debido a que éste define el principio de mérito en las áreas que le son consustanciales e indispensables. Contiene el diseño de la estructura administra-tiva en la cual ha de asentarse y crecer el sistema de administración de personal para todo el Gobierno del Estado Libre Asociado de Puerto Rico, inclusive sus corporaciones públicas, instrumentalidades y municipios. Véase el Reglamento de Personal: Áreas Esenciales al Principio de Mérito, 1976, pág. 2.


Por vía de ejemplo, Oscar Olivieri se desempeñaba en la División de Desembolsos de la CRUV como Oficinista IV al momento de ser cesanteado, había acumulado 20 años en el servicio público y fue sustituido por empleados irregu-*800lares reclutados bajo el Plan CETA. Se retuvo a empleados regulares con su misma clasificación pero de menos antigüedad en el trabajo. Pertenece al Partido Popular Democrático y participaba en actividades de dicho partido durante su tiempo libre. Trabajó en la Policía de Puerto Rico y, como parte de sus funciones, se desempeñó como escolta del entonces Gobernador Muñoz Marín. Eddie Suárez Delgado era Delineante III desde el 1970. Recibió beca para estudios, de la Agen-cia. Obtuvo el grado de Agrimensor y aprobó la reválida. Luego de solicitar un puesto de agrimensor fue cesanteado, debido a su afiliación al movimiento inde-pendentista del país, hecho conocido, y por ser miembro de la Hermandad de Empleados de la CRUV. Félix Ramos Rodríguez trabajó en el servicio público por espacio de 11 años hasta que su plaza fue eliminada. No se le brindó oportunidad de retención mediante descenso o traslado. Ocupaba un puesto de Calculista III. Era miembro de la Hermandad de Empleados y creyente de la ideología de la independencia. Dolores Rodríguez y Wilfredo Ramos Colón. La señora Rodríguez fue reemplazada con personal irregular adscrito al Plan CETA y se desempeñaba como Operadora I de Máquina Duplicadora. El señor Ramos Colón fue Delineante III por diez (10) años. Fue eliminado de su puesto por alegadamente no ser imprescindible, cuando de hecho se encontraba trabajando activamente en el diseño del Proyecto de La Puntilla en el Viejo San Juan, el cual, para esa fecha, no había sido terminado.